Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 01/20/2021, responding to the final office action provided in rejection of claims 1-20.  Claims 1-5, 8-12 and 15-19 have been amended. Claim 21 has been added.  Claim 20 has been canceled.  Claims 1-19 and 21 are pending and are addressed in this office action.  New grounds of rejection are presented in view of the newly presented limitation(s).  
Examiner notes
4.	(A).    	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
 (B). Drawings submitted on 05/19/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
Response to Arguments
Applicant's arguments filed 01/20/2021, in particular, pages 9-12, have been fully considered but moot with new ground rejections.  Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3-6, 8, 11-13, 15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being obvious over Garman et al (US 9,311,066 B1) in view of Calinoiu et al. (US 2012/0272103 A1) and further in view of Shen et al. (US 2011/0302576 A1).

As to claim 1, Garman discloses system, comprising: 
at least one computing device comprising at least one processor (Garman at col. 18, ll. 6-10, embodied in software executed by one or more processors of the disclosed components and mobile communication devices. The software may be persistently stored in any type of non-volatile storage); and 
a memory storing executable instructions, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least (Garman at col. 13, ll. 9-15, the computing device 106A may rollback the update (e.g., remove or de-implement the update). Roll back of an update may include uninstalling the update, removing the update from memory of the computing device 106A, undoing any modification to the computing device 106A made by the update, or any combination thereof): 
transmit, to a first subset of the plurality of client devices, a command to deploy the OS update (Garman teaches transmitting update via transmit update deployment command. At Figs. 1-4, col. 7, ll. 45-56, as illustrated in FIG. 2, an update deployment manager 102 may transmit an update deployment command to an initial computing device 106A (such as a computing device 106 of FIG. 1). Though depicted herein with reference to a single initial [i.e. first subset]computing device 106A, in some embodiments, an update may be deployed to a number of initial computing devices 106A, which may include one or more collections of computing devices (such as a collection 110 of FIG. 1). Illustratively, the initial computing device 106A may be any computing device capable of implementing the update);  
receive, from updated client devices comprising the first subset of the plurality of client devices, update behavior data associated with the OS update (Garman teaches deploying the update to only a subset of computing devices, the potential effects of the update. At col. 15, ll. 33-43, At block 406, the update deployment manager 102 may select an initial set of computing devices to receive a deployed update. Illustratively, the initial set of computing devices may correspond to a subset of the computing devices to receive the update. By initially deploying the update to only a subset of computing devices, the potential effects [i.e. behavior data associated with update] of the update may be determined without requiring a large amount of computing resources, and while limiting the potential impact of such effects. A set of initial computing devices may be selected according to any number of criteria); 
prevent the OS update from being deployed to a second subset of the plurality of client devices specified by the OS update schedule prevent the OS update from being deployed to a second subset of the plurality of client devices specified by the OS update schedule (Garman teaches monitoring module monitor impact of update scenarios. The decision based on whether to halt [i.e. prevent] deployment to additional [i.e. second subset]. At Fig. 3A, col. 14, ll. 5-22, deployment of the update to an additional computing device 106B is similar to deployment of an update to an initial computing device 106, as is described above with respect to FIG. 2. As such, these interactions will not be described in additional detail. In summary, the update deployment manager 102 may transmit an update deployment command to the computing device 106B. Thereafter, the computing device 106B may implement the update, which may include retrieving the update from a data store 114. Further, during or subsequent to implementation of the update, a monitored set of computing devices 106 (e.g., computing devices 106A-106C) may transmit monitoring information to the update deployment manager 102 for analysis. Based on the results of such analysis, the update deployment manager 102 may further determine a deployment strategy for continuing to deploy the update. Illustratively, a determined deployment strategy may include continuing to deploy the update (e.g., to computing device 106C), halting deployment of the update), 

Garman does not explicitly disclose the driver is identified as incompatible based on a threshold percentage of a set of the updated client devices.

However, Calinoiu discloses perform an analysis of the update behavior data that correlates an update incompatibility with the OS update, the update incompatibility specifying at least one of an application and a driver that is incompatible with the OS update (Calinoiu teaches determine potential percentage impact of software operability. At par. 0048, “by analyzing the software operability signatures for a printer driver, the software operability service 212 may determine that a printer driver fails 5% of the time during a particular step of a printing process, when running an older version of an operating system. However, the software operability signatures may indicate that when a newer version of the operating system is installed, the printer device driver now fails 20% of the time when performing the particular step of the printing process. The fact that the printer driver fails more often with the newer version of the operating system indicates that the performance of the printer driver has decreased or regressed in response to the operating system upgrade), wherein the at least one of the application and the driver is identified as incompatible based on a threshold percentage of a set of the updated client devices that include the at least one of the application and the driver being correlated with updated behavior values that differ from a baseline behavior value (Calinoiu at pars. 0058-0067, additional software operability signatures received from additional computing devices are grouped. For example, the software operability service 212 groups additional software operability signatures 204 received from additional computing devices 104. Each of the additional software operability signatures indicates an operability of the software operating … additional software operability signatures are generated. For example, a baseline [i.e. baseline behavior value] operability signature can be generated based on context that may include the architecture of a computing device, performance of the device, and/or features of the device that are selected for analysis … the context of the baseline operability signature [i.e. threshold] may be a factor that is considered when determining the operation failure [i.e. differ from baseline] or operation regression of the software. At block 512, a solution to mitigate the operation failure or the operation regression of the software is initiated. For example, the software operability service 212 initiates a solution to mitigate the operation failure or the operation regression of the software 130. Note: an analysis perform of software / application operability module implemented to monitor activities of software to collect software activity data, such as from any type of software, application, device driver, see par. 0013);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Garman to include the driver is identified as incompatible based on a threshold percentage of a set of the updated client devices, as disclosed by Calinoiu, in order to determine a cause of the operation failure or regression, and initiate a solution to mitigate the operation failure or regression of the software. (see paragraph 0005 and Abstract of Calinoiu).
 
Garman and Calinoiu does not explicitly disclose generate the user interface to include an actual OS deployment graph overlaid with the OS deployment forecast graph, the actual OS deployment graph comprising an actual number of device updates over time.

 generate a user interface comprising an operating system (OS) deployment forecast graph of an OS update schedule that specifies an OS update for a plurality of client devices (par. 0046, The performance history aspects are directed towards obtaining the current deployment data, such as package size, the number of clients to which deployment is needed, and so forth. During the deployment process, the performance history component collects the current data (e.g., in real time) and compares that data to the historical data), wherein the deployment forecast graph is based on a history of deployments of previous OS updates (At Fig. 6, pars. 0047-0049,  bookmarks may be used to provide an automatically generated chart 660. The curve between the light and dark-shaded areas comprises a performance history curve, and each triangle with exclamation point corresponds to a bookmark that occurred during the deployment … The black line is a curve representing the actual deployment progress. If this curve is in the lightly shaded area, deployment is on track, while if in the darker shaded area, something wrong has happened, suggesting troubleshooting is needed. For example, around 6:00 PM on 1/16, the deployment curve enters the darker area … evaluate the current deployment progress, such as whether it is on track or delayed relative to the history of similar past deployments. Further, see pars. 0014, 0033, 0046); 
generate the user interface to include an actual OS deployment graph overlaid with the OS deployment forecast graph, the actual OS deployment graph comprising an actual number of device updates over time (figure 6, illustrates graph/chart generated from bookmarks deployment operation from previous / history deployment operations and current / actual deployment. At Fig. 6, pars. 0047-0049,  bookmarks may be used to provide an automatically generated chart 660. The curve between the light and dark-shaded areas comprises a performance history curve, and each triangle with exclamation point corresponds to a bookmark that occurred during the deployment … The black line is a curve representing the actual deployment progress. If this curve is in the lightly shaded area, deployment is on track, while if in the darker shaded area, something wrong has happened, suggesting troubleshooting is needed. For example, around 6:00 PM on 1/16, the deployment curve enters the darker area … evaluate the current deployment progress, such as whether it is on track or delayed relative to the history of similar past deployments. Further, see pars. 0014, 0033, 0046. Note: The user interface may filter the set of bookmarks into a subset based on priority, based on groups and/or based on their results, see par. 0045).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Garman to include generate the user interface to include an actual OS deployment graph overlaid with the OS deployment forecast graph, the actual OS deployment graph comprising an actual number of device updates over time, as disclosed by Shen, in order to easily determine whether a deployment task is on track or delayed, without relying on personal experience. Additionally bookmarking and performance history thereby significantly assist with any needed troubleshooting. (see paragraph 0050 and Abstract of Shen).

As to claim 3, Calinoiu discloses the system wherein instructions, when executed by the at least one processor, further cause the at least one computing device to at least: 
receive client device identifiers for the first subset of the plurality of client devices, device data specifying the at least one of the application and the driver, wherein the update behavior for the first subset of the plurality of client devices comprises the client device identifiers (Calinoiu at par. 0017, a corresponding printer driver on a computing device. After a service pack update is applied to the computing device, the printer may operate differently, such as by taking a longer time to complete print jobs. Typically, it would be difficult to determine that the printer driver is operating differently, and it would also be difficult to determine that the service pack update caused the speed of the printer to slow down. Over time a user of the printer may notice that the printer seems to be taking longer to complete print jobs, but it may be difficult for the user to pinpoint what caused the decrease in performance. Furthermore, many users may not even notice the decrease in the performance of the printer if the printer driver does not become completely inoperable. Note: an analysis perform of software / application operability module implemented to monitor activities of software to collect software activity data, such as from any type of software, application, device driver, see par. 0013); and 
identify the set of the updated client devices that include the at least one of the application and the driver based on the client device identifiers (Calinoiu at par. 0045, the software operability service 212 can determine that the software 130 is operating inconsistent with the baseline operability signature 214 based on the software operability signature 204, and then analyze the software operability signature to determine an operation failure of the software. An operation failure of the software can correspond to a failure of the software to operate properly. To determine an operation failure of the software, the software operability service analyzes the software operability signature 204 corresponding to the inconsistent operation to determine whether the software operability signature indicates a failure of the software. For example, the software operability signature may indicate that the software crashed or did not finish execution of a particular command. As another example, the software operability signature may indicate that a device driver failed to change power states when requested to change power states by the operating system kernel. Note: an analysis perform of software / application operability module implemented to monitor activities of software to collect software activity data, such as from any type of software, application, device driver, see par. 0013).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Garman to include identify the set of the updated client devices that include the at least one of the application and the driver based on the client device, as disclosed by Calinoiu, in order to determine and analyze the operation of the software, driver and application. (see paragraphs 0015, 0017, 0018 and Abstract of Calinoiu).

As to claim 4, Garman discloses the system wherein the second subset of the plurality of client devices are selected for prevention of the OS update based on including the at least one of the application and the driver that is incompatible with the OS update (Garman at col. 8, ll. 66 – ll. 8, col. 9, analysis of received monitoring information, the update deployment manager (e.g., via the scheduling module 114) may determine a deployment strategy in response to the analyzed monitoring information. Illustratively, a deployment strategy may include any one of halting or preventing deployment [i.e. OS update] of the update to additional computing devices (such as computing devices 106A or 106B), rolling back deployment of the update (e.g., removing or de-implementing the update from at least one computing device), modifying a rate of deployment of the update to additional computing devices (e.g., lowering or raising the rate of deployment of the update), or maintaining the current rate of deployment of the update to additional computing devices. Note: the deployment of software updates or update packages to computing devices include an operating system, an application, a driver, a module, and configurations thereof, see col. 2, ll. 14-31).  

As to claim 5, Garman discloses the system wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: 
transmit, to a client device, a command to install the compatible version of the application (Garman teaches monitoring module monitor impact of update scenarios. The decision based on whether to halt [i.e. prevent] deployment to additional [i.e. second subset]. At Fig. 3A, col. 11, ll. 32-56, deployment of the update to an additional computing device 106B is similar to deployment of an update to an initial computing device 106, as is described above with respect to FIG. 2. As such, these interactions will not be described in additional detail. In summary, the update deployment manager 102 may transmit an update deployment command to the computing device 106B. Thereafter, the computing device 106B may implement the update, which may include retrieving the update from a data store 114. Further, during or subsequent to implementation of the update, a monitored set of computing devices 106 (e.g., computing devices 106A-106C) may transmit monitoring information to the update deployment manager 102 for analysis. Based on the results of such analysis, the update deployment manager 102 may further determine a deployment strategy for continuing to deploy the update. Illustratively, a determined deployment strategy may include continuing to deploy the update (e.g., to computing device 106C), halting deployment of the update); and 

Garman does not explicitly disclose identify a compatible version of the particular application deploy the OS and incompatibility is resolved. 

Calinoiu discloses identify a compatible version of the application (Calinoiu at par. 0048, by analyzing [i.e. identifying] the software operability signatures for a printer driver, the software operability service 212 may determine that a printer driver fails 5% [i.e. incompatible] of the time during a particular step of a printing process, when running an older version of an operating system. However, the software operability signatures may indicate that when a newer version of the operating system is installed, the printer device driver now fails 20% of the time when performing the particular step of the printing process); 
deploy the OS update to the client device once the update incompatibility is resolved (Calinoiu at par. 0050, the software operability service 212 is implemented to then initiate a solution to mitigate the operation failure or the operation regression of the software 130. For example, the software operability service and/or another service or process can initiate a software solution to mitigate the operation failure or operation regression. For example, a software solution may be initiated that updates a printer driver for compatibility with a newer version of the operating system ).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Garman to include identify a compatible version of the particular application deploy the OS and incompatibility is resolved, as disclosed by Calinoiu, to determine the operation failure or operation regression of the software and initiates a solution to mitigate the operation failure or the operation regression of the software (see paragraph 0065 and Abstract of Calinoiu).

As to claim 6, Garman discloses the system wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least:

 	determine that a number of deployments of the OS update is behind a predetermined number of deployments indicated in the OS update schedule (Garman teaches monitoring module check threshold [i.e. predetermined number] which associated with a priority,  and deployment criteria may include a deployment schedule specifying an order for deployment of an update  at Fig. 4, col. 14, ll. 23-56, monitoring criteria may include thresholds for values of monitored information, as well as actions taken in response to meeting a threshold. For example, monitoring criteria may specify that if a given performance metric increases or decreases by a given amount (e.g., X %, Y amount, etc.), deployment of the update should increase in rate by a given amount. Monitoring criteria may include any combination of such thresholds. In some embodiments, thresholds may be associated with a priority, such that if more than one threshold is met, the action taken corresponds to the higher priority threshold. Still further, in some embodiments, deployment criteria may include a deployment schedule specifying an order for deployment of an update, or criteria for selection of such an order. For example, a deployment schedule may specify that an update should be deployed to all computing devices in a given region prior to computing devices in a second region. Moreover, a deployment schedule may specify a rate of deployment of an update).

As to claim 8, it is a non-transitory computer-readable medium claim, having similar limitations of claim 1. Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1.

As to claim 10, it is the non-transitory computer-readable medium claim, having similar limitations of claim 3. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 3.

As to claim 11, it is the non-transitory computer-readable medium claim, having similar limitations of claim 4. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4.

As to claim 12, it is the non-transitory computer-readable medium claim, having similar limitations of claim 5. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5.

As to claim 13, it is the non-transitory computer-readable medium claim, having similar limitations of claim 6. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6.

As to claim 15, it is a method claim, having similar limitations of claim 1. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1.

As to claim 17, it is the method claim, having similar limitations of claim 3. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3.

As to claim 18, it is the method claim, having similar limitations of claim 4. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4.

As to claim 19, it is the method claim, having similar limitations of claim 5. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5.

As to claim 21, Shen discloses the computer-implemented method wherein the user interface includes a numerical deployment gap indicator between the actual OS deployment graph and the OS deployment forecast graph (par. 0046, obtaining the current deployment data, such as package size, the number of clients to which deployment is needed, and so forth. During the deployment process, the performance history component collects the current data (e.g., in real time / actual) and compares that data [i.e. numerical deployment gap] to the historical data / forecast.  Further, see par. 0049), wherein the numerical deployment gap indicator is shown in association with a most-recent data point of the actual OS deployment graph (At Fig. 6, pars. 0047-0049,  bookmarks may be used to provide an automatically generated chart 660. The curve between the light and dark-shaded areas comprises a performance history curve, and each triangle with exclamation point corresponds to a bookmark that occurred during the deployment … The black line is a curve representing the actual [i.e. most recently] deployment progress. If this curve is in the lightly shaded area, deployment is on track, while if in the darker shaded area, something wrong has happened, suggesting troubleshooting is needed. For example, around 6:00 PM on 1/16, the deployment curve enters the darker area … evaluate the current deployment progress, such as whether it is on track or delayed relative to the history of similar past deployments. Further, see pars. 0014, 0033, 0046).


Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Garman to include the user interface includes a numerical deployment gap indicator between the actual OS deployment graph and the OS deployment forecast graph, wherein the numerical deployment gap indicator is shown in association with a most-recent data point of the actual OS deployment graph, as disclosed by Shen, in order to easily determine whether a deployment task is on track or delayed, without relying on personal experience. Additionally bookmarking and performance history thereby significantly assist with any needed troubleshooting. (see paragraph 0050 and Abstract of Shen).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being obvious over Garman et al (US 9,311,066 B1) in view of Calinoiu et al. (US 2012/0272103 A1) and further in view of Shen et al. (US 2011/0302576 A1) and further in view of Bechtel et al (US 2012/0304165 A1).

As to claim 2, Garman does not explicitly disclose identify whether OS update cause system/application crash.  
However, Bechtel discloses the system wherein the analysis identifies the update incompatibility based on, a threshold number of application crashes (Bechtel at par. 0012, operating system software is suitable [i.e. compatible] for installation on the machine computer. This check is used to avoid installing operating system software which is unsuitable [i.e. incompatible] for the machine computer or is incomplete. This is important since unsuitable operating system software may result in malfunctions and, in particular, in the machine computer crashing, which may prevent activation of the machine or may even result in damage to the machine when the machine is operated using unsuitable operating system software; EN, the threshold number of application crashes is undefined and thus at least 1 crash would constitute a threshold number of application crashes.).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Garman to include identify whether OS update cause system/application crash, as disclosed by Bechtel, in order to carry out safety operation to prevent unexpected system crash due to upgrade. (see paragraph 0012 and Abstract of Bechtel).

As to claim 9, it is the non-transitory computer-readable medium claim, having similar limitations of claim 2. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2.

As to claim 16, it is the method claim, having similar limitations of claim 2. Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 2.



Claims 7 and 14 are rejected under 35 U.S.C. 103 as being obvious over Garman et al (US 9,311,066 B1) in view of Calinoiu et al. (US 2012/0272103 A1) and further in view of Shen et al. (US 2011/0302576 A1) and further in view of Lloyd et al (US 2017/0141968 A1).

As to claim 7, Garman does not explicitly disclose the system wherein user interface stop [i.e. prevent] OS update and resolves the update incompatibility.   
However, Lloyd discloses the system wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: generate a user interface comprising: an indication that the OS update is prevented from being deployed to the second subset of the plurality of client devices (Lloyd teaches .At par. 0015, the method may include presenting a graphical user interface (GUI), receiving, to the GUI, user input indicating the set of target devices for the update, and performing the selecting in response to the indicating. In another embodiment, the method may include receiving, to the GUI, user input modifying the safety check and/or business rules. Thus, a GUI may be provided whereby a user or manager may invoke, stop [i.e. prevent], modify [i.e. fix/resolve], or otherwise manage the push based updating. Further, at par. 0033, in some cases trouble may still arise, e.g., transient network problems, temporary unavailability of a device, an unexpected change or error in a device's configuration, and so forth. Accordingly, in some embodiments, the rules, e.g., safety check rules (and/or business rules), may be used to stop [i.e. prevent] unsuccessful updates. Further, at par. 0041 discloses that update is OS, “the update may include one or more of: firmware modification, firmware configuration modification, software (e.g., OS, applications, drivers)”), and an indication of at least one of: an availability of an updated application that resolves the update incompatibility, or an availability of an updated driver that resolves the update incompatibility (Lloyd teaches resolving incompatibility with acceptable and compatible update. At par. 0042, in various embodiments, rules (business and/or safety check rules) may be used to determine acceptable updates (configuration jobs). The rules may be encoded and used in various ways, e.g., as mentioned above with respect to method element 304. Further, at par. 0053, the update being valid for a target device means or includes the update being compatible with one or more of: hardware of the target device, software of the target device, or configuration information of the target device. For example, in one embodiment, the compatibility of the update may be based at least partly on one or more of: version of software for each target device, or version of configuration information for each target device).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Garman to include the system wherein user interface stop [i.e. prevent] OS update and resolves the update incompatibility, as disclosed by Lloyd, to ensure the updates substantially guaranteed to be appropriate and successful (see paragraph 0028 and Abstract of Floyd).

As to claim 14, it is the non-transitory computer-readable medium claim, having similar limitations of claim 7. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7.
6\
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-13411. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199